Case 1:19-cr-00167-JAO Document 232 Filed 07/30/21 Page 1 of 5        PageID #: 1362




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,               CR. NO. 19-00167 JAO

               Plaintiff,                ORDER GRANTING IN PART AND
                                         DENYING IN PART DEFENDANT’S
         vs.                             REQUEST FOR MINISTERIAL
                                         RECORDS FOR GRAND JURY PANEL
 ANDREW SANDEEN,                         19-I

               Defendant.



          ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANT’S REQUEST FOR MINISTERIAL RECORDS FOR
                     GRAND JURY PANEL 19-I

        Before the Court is Defendant Andrew Sandeen’s (“Defendant”) Request for

Ministerial Records for Grand Jury Panel 19-I (“Request”). ECF No. 218.

Defendant seeks all ministerial information related to Grand Jury Panel 19-I and

any additional information the Court can provide pursuant to Federal Rule of

Criminal Procedure1 (“Rule”) 6. He also challenges compliance with the selection

procedures pursuant to 28 U.S.C. § 1867(f). For the following reasons, the Court

GRANTS IN PART AND DENIES IN PART the Request.




1
    Defendant incorrectly references the Federal Rules of Evidence.
Case 1:19-cr-00167-JAO Document 232 Filed 07/30/21 Page 2 of 5            PageID #: 1363




                                    DISCUSSION

A.    Ministerial Information

      Defendant requests all ministerial information pertaining to Grand Jury

Panel 19-I (“GJ Panel 19-I”), including the swearing in date, commencement, and

end of term. ECF No. 218. The government does not object to the disclosure of

purely ministerial records regarding the empanelment and extension of Grand Jury

Panel 19-I (“GJ Panel 19-I”), provided the grand jurors’ names and identifying

information are redacted. ECF No. 226 at 2.

      The Ninth Circuit has held that members of the public and criminal

defendants “have a right, subject to the rule of grand jury secrecy, of access to the

ministerial records in the files of the district court having jurisdiction of the grand

jury. Absent specific and substantial reasons for a refusal, such access should not

be denied.” In re Special Grand Jury (for Anchorage, Alaska), 674 F.2d 778, 781

(9th Cir. 1982). Without formally defining “ministerial,” the Ninth Circuit

explained that such records “generally relate to the procedural aspects of the

empanelling and operation of the Special Grand Jury, as opposed to records which

relate to the substance of the Special Grand Jury’s investigation.” Id. at 779 n.1.

      Mindful of the secrecy rule codified in Rule 6(e), covering “matters

occurring before the grand jury,” id. at 781, the Court will authorize the disclosure

of purely ministerial records related to GJ Panel 19-I — when it was sworn in,


                                           2
Case 1:19-cr-00167-JAO Document 232 Filed 07/30/21 Page 3 of 5           PageID #: 1364




commenced, and the end of the term. See United States v. Fuentes, No. CR.S-07-

0248 WBS, 2008 WL 2557949, at *3 (E.D. Cal. June 24, 2008) (deeming

ministerial “[o]rders reflecting the beginning term and extension of the terms of

any grand jury investigating the defendants”). However, the records should be

redacted to the extent they contain information identifying a grand juror or

prospective grand juror. Defendant has not identified with specificity any other

records he seeks pertaining to GJ Panel 19-I so the Court will not address other

categories of records.

B.    28 U.S.C. § 1867

      Defendant also challenges compliance with grand jury selection procedures

pursuant to § 1867(f). ECF No. 218. He suspects irregularities due to the passage

of time between the Indictment and Superseding Indictment and wants to verify

that the proper selection procedures occurred during empanelment. Id. The

government does not challenge the disclosure of documents related to the process

for selecting jurors but suggests clarification from Defendant regarding the specific

documents sought. ECF No. 226 at 6.

      “[T]the selection of a petit jury from a representative cross section of the

community is an essential component of the Sixth Amendment right to a jury

trial.” Taylor v. Louisiana, 419 U.S. 522, 528 (1975). The Jury Selection and

Service Act of 1968 (“JSSA”) similarly entitles all litigants entitled to trial by jury


                                           3
Case 1:19-cr-00167-JAO Document 232 Filed 07/30/21 Page 4 of 5          PageID #: 1365




in federal courts “to grand and petit juries selected at random from a fair cross

section of the community in the district or division wherein the court convenes.”

28 U.S.C. § 1861. Under § 1867(f), “[a] litigant has essentially an unqualified

right to inspect jury lists when necessary for the preparation or presentation of a

motion under 28 U.S.C. § 1867(a)–(c).” United States v. Armstrong, 621 F.2d 951,

955 (9th Cir. 1980) (citations omitted); see also Test v. United States, 420 U.S. 28,

30 (1975) (per curiam). “The right ‘to inspect, produce, and copy such records or

papers at all reasonable times during the preparation and pendency of such a

motion’ granted in section 1867(f) extends not only to the grand jury panel, but

also to the master wheel.” Armstrong, 621 F.2d at 955 (citation omitted).

      Due to the generalized nature of Defendant’s request, the Court is unable to

determine what Defendant wants and whether he is entitled to production of the

same. Therefore, the request is denied without prejudice. If Defendant wishes to

pursue this request, he must identify the documents he seeks and the bases for

requesting them.

                                  CONCLUSION

      For the reasons stated herein, the Court GRANTS IN PART AND DENIES

IN PART Defendant’s Request for Ministerial Records for Grand Jury Panel 19-I

(“Request”). ECF No. 218. The Court authorizes the disclosure of the following

records related to GJ Panel 19-I: when it was sworn in, when it commenced, and


                                          4
Case 1:19-cr-00167-JAO Document 232 Filed 07/30/21 Page 5 of 5               PageID #: 1366




the end of the term. The Clerk of Court shall (1) produce copies of these records

— redacted to the extent they contain information identifying grand jurors or

prospective grand jurors — to Defendant by August 12, 2021 and (2) file a copy of

the records produced — if the records are redacted, the redacted version should be

publicly filed and the unredacted version should be filed under seal, accessible

only to the Court. The balance of the Request is DENIED without prejudice.

       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, July 30, 2021.




CR 19-00167 JAO, United States v. Sandeen; ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT’S REQUEST FOR MINISTERIAL RECORDS FOR GRAND JURY PANEL 19-I




                                             5
